124 F.3d 187
Amrit Lalv.Borough of Kennett Square, Kenneth Roberts, President ofBorough Council, J. McCarthy, Council Members, C. Merrick,M. Piergalline, J. Scalise, T. Zunino, C.S. Cramer, Mayor,Douglas Marguriet, Borough Manager, Charles Warner, CodeEnforcement Official, Albert McCarthy, Chief of BoroughPolice, John L. Hall, Associate Solicitor, Mark Tunnell,Assistant Solicitor, John Halsted, Solicitor to Borough,Government of Chester County,
NO. 96-1772
United States Court of Appeals,Third Circuit.
July 31, 1997

Appeal From:  E.D.Pa. ,No.95cv07938 ,
Ditter, J.,

935 F.Supp. 570

1
Affirmed.